COURT OF APPEALS FOR THE
                             FIRST DISTRICT OF TEXAS AT HOUSTON

                                              ORDER

Appellate case name:       In the Interest of J.K.B. and J.D.B.

Appellate case number:     01-13-00629-CV

Trial court case number: 2011-77322

Trial court:               246th District Court of Harris County

        On October 29, 2013, the Court issued an order abating this case for further proceedings
in the trial court. Specifically, the Court ordered the trial court to make findings of fact and
conclusions of law as required by the Texas Rules of Civil Procedure. The Court also ordered
the District Clerk to file with this Court, within 30 days of the date of the order, a clerk’s record
containing the trial court’s findings of fact and conclusions of law. On January 8, 2014, the
District Clerk filed a supplemental clerk’s record containing the trial court’s findings of fact and
conclusions of law. Accordingly, we REINSTATE this case on the Court’s active docket.
        Appellant’s brief is ORDERED filed with this Court within 20 days from the date of
this order.1 See TEX. R. APP. P. 28.4; 38.6(a). Appellee’s brief, if any, must be filed within 20
days after the date appellant’s brief is filed. See TEX. R. APP. P. 38.6(b).
       It is so ORDERED.


Judge’s signature: /s/ Laura Carter Higley
                   Acting individually  Acting for the Court

Date: January 14, 2014




1
       The reporter’s record was filed on August 1, 2013. The clerk’s record was filed on
       September 6, 2013.